




EXHIBIT 10.4


SEARS HOLDINGS CORPORATION

CASH AWARD – ADDENDUM TO
RESTRICTED STOCK AWARDS


Month Day, Year
                
FName MI. LName
Title


As of April 4, 2014 (the “Distribution”), Sears Holdings Corporation (the
“Company”) distributed, for each whole share of Sears Holdings common stock
outstanding as of the close of business on March 24, 2014 (i.e., the “Record
Date” for the Distribution), to the holder 0.300795 common shares of Lands’ End,
Inc. (the “Lands’ End Shares”).
Pursuant to action taken by the Company under the Sears Holdings Corporation
2006 Stock Plan and Sears Holdings Corporation 2013 Stock Plan, as applicable
(referred to herein as the “Plan”), instead of a distribution of Lands’ End
Shares with respect to any unvested restricted stock shares awarded under the
Plan as of the Record Date (the “Unvested RSSs”), a cash award (the “Cash
Award”) has been approved. Based on the Unvested RSSs awarded to you, you are
hereby awarded the Cash Award(s) indicated below in lieu of any and all rights
you would otherwise have had to Lands’ End Shares (and/or cash in lieu of
fractional Lands’ End Shares) with respect to such Unvested RSSs. Any Cash Award
is subject to the same vesting requirements and other terms set forth in your
Restricted Stock Award Agreement(s) applicable to the Unvested RSSs.
Date of Grant
Unvested RSSs
Cash Award
Vesting Date
Month Day, Year
X,XXX
$XX.XX
Month Day, Year

OR
Date of Grant
Unvested RSSs
Cash Award(s)
Vesting Date
Month Day, Year
X,XXX
$XX.XX
Month Day, Year
Month Day, Year
X,XXX
$XX.XX
Month Day, Year



SEARS HOLDINGS CORPORATION






                            
By:    Dean Carter
Title:
VP, Talent and
Human Capital Services


1

